                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


JAMIE C. GREEN,                                        )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )     Civil No. 3:17-cv-01363
                                                       )     Judge Trauger
TONY PARKER, ET AL.,                                   )
                                                       )
         Defendants.                                   )


                                                ORDER

         On September 14, 2018, the magistrate judge issued a Report and Recommendation

(DE #13), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice under Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure and Local Rule

41.01.

         This Order constitutes the judgment in this case.

         It is so ORDERED.

         Enter this 16th day of October 2018.




                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
